Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 8 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kurita (JP2014036563), cited by Applicant. In regard to claim 1, Kurita discloses a vehicle-mounted solar power generation device comprising a solar panel (Fig. 1, item 10), a solar battery that is a battery temporarily storing electric power (Fig. 1, item BH), and a controller (Fig. 1, item 11) configured to perform control by switching between an electric power generation mode in which the solar battery is .
	In regard to claim 2, Kurita discloses wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the number of times of switching from the electric power generation mode to the electric power saving mode within a certain time period is equal to or greater than a predetermined number or in a case where the output voltage of the solar panel is lower than a predetermined first threshold value (paragraph 21).
	In regard to claim 3, Kurita discloses wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the amount of electric power stored in the solar battery is equal to or smaller than a predetermined amount or in a case where the output voltage of the solar panel is lower than a predetermined firstTSN201809208US00 TFN180528-USthreshold value (paragraph 21).
	In regard to claim 4, Kurita discloses wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the vehicle is in a state of being stopped in a predetermined operation mode or in a case where the output voltage of the solar panel is lower than a predetermined first threshold value (paragraph 21).
	In regard to claim 6, Kurita discloses wherein, in a case where the controller determines that the amount of electric power stored in the solar battery is equal to or smaller than the predetermined 
	In regard to claim 7, Kurita discloses wherein, in a case where the controller determines that the vehicle is in a state of being stopped in the predetermined operation mode, the controller continues the electric power saving mode until a predetermined third standby time elapses after the determination (paragraph 61).
	In regard to claim 8, Kurita discloses wherein, in a case where the controller determines that the output voltage of the solar panel is equal to or lower than a predetermined second threshold value in the electric power generationTSN201809208US00 TFN180528-US 20 mode, the controller performs a switch from the electric power generation mode to the electric power saving mode (paragraph 46).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Kurita (JP2014036563) discloses a vehicle mounted solar generation device similar to the instant invention; however Kurita, either alone or in combination, neither discloses nor suggests a vehicle mounted solar generation device comprising a controller, wherein, in a case where the controller determines that the number of times of switching from the electric power generation mode to the electric power saving mode within the certain time period is equal to or greater than the predetermined number in the electric power saving mode, the controller continues the electric power saving mode until a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. (9,787,170) disclose a power conversion device;
Takahashi et al. (10,320,226) disclose a solar photovoltaic generation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618